         Case 3:19-cv-01852-BR           Document 1       Filed 11/18/19      Page 1 of 27




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON

                                                        Case No:
  CHERRY FU, Individually and On Behalf of
  All Others Similarly Situated,                        CLASS ACTION COMPLAINT FOR
                                                        VIOLATIONS OF THE FEDERAL
          Plaintiff'                                    SECURITIES LAWS

          V.                                            JURY TRIAL DEMANDED

  WANDA SPORTS GROUP COMPANY
  LIMITED, HENGMING YANG, HONGHUI
  LIAO, LEN ZHANG, PHILIPPE BLATTER,
  ANDREW MESSICK, DONGWEI YANG,
  EDWIN FUNG, MORGAN STANLEY & CO.
  LLC, DEUTSCHE BANK SECURITIES INC.,
  CITIGROUP GLOBAL MARKETS INC.,
  HAITONG INTERNATIONAL SECURITIES
  COMPANY LIMITED, CHINA
  INTERNATIONAL CAP ITAL
  CORPORATION HONG KONG SECURITIES
  LIMITED, CLSA LIMITED, AND TIGER
  BROKERS 0VZ) LIMITED,

          Defendants.




       Plaintiff Cherry Fu ("Plaintiff'), individually and on behalf of all other persons similarly

situated, by Plaintiff's undersigned attorneys, alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff's own acts, and upon information and belief as to all other

matters based on the investigation conducted by and through Plalntiff's attorneys, which included,

among other things, a review of U.S. Securities and Exchange Commission ("SEC") filings by

Wanda Sports Group Company Limited (``Wanda Sports" or the "Company"), as well as media

and analyst reports about the Company and Company press releases. Plaintiff believes that

substantial additional evidentiary support will exist for the allegations set forth herein.


                                   NATURE OF THE ACTION
            Case 3:19-cv-01852-BR       Document 1       Filed 11/18/19     Page 2 of 27




       1.        Plaintiff brings this securities class action on behalf of persons who purchased or

otherwise acquired Wanda Sports' securities pursuant and/or traceable to the registration statement

and related prospectus (collectively, the "Registration Statement") issued in connection with

Wanda Sports' July 26, 2019 initial public offering (the "IPO" or "Offering"), seeking to recover

compensable damages caused by Defendants' violations of the Securities Act of 1933 (the

"Securities Act").


       2.       In July 2019, Defendants held the IPO, issuing approximately 23.8 million

American Depository Shares (``ADSs") to the investing public at $8.00 per share, pursuant to the

Regi stration Statement.

       3.        By the commencement of this action, Wanda Sports' has lost nearly 60% of its

valuendamaging investors.


                                 JURISDICTION AND VENUE

       4.        The claims alleged herein arise under and pursuant to sections 1 1,12(a)(2) and 1 5

of the Securities Act,15 U.S.C. §§77k, 771(a)(2) and 77o.

        5.       This court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and Section 22 of the Secunties Act (15 U.S.C. §77v).

        6.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and §22(a) of the

Securities Act (15 U.S.C. §77v(a)) as a significant portion of the Defendants' actions, and the

subsequent damages took place within this District.

        7.       In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of a national securities exchange. Defendants disseminated the statements alleged to be
             Case 3:19-cv-01852-BR       Document 1      Filed 11/18/19     Page 3 of 27




false and misleading herein into this District, and Defendants solicited purchasers of wanda Sports

securities in this District.


                                             PARTIES
        8.        Plaintiff, as set forth in the accompanying certification incorporated by reference

herein, purchased Wanda Sports securities pursuant and/or traceable to the IPO and was damaged

ttherchy.

        9.        Defendant Wanda Sports is incorporated in Hong Kong, Special Administrative

Region of china, and maintains principal executive offices in Beijing, People' s Republic of China.

Wanda Sports' ADSs are listed on NASDAQ under the ticker symbol "WSG."

            10.   Defendant Hengming Yang ("H. Yang") was at the time of the Ipo, a member of

Wanda Sport's Board of Directors (the "Board') and the Company's President and Chief

Executive Officer (`CEO"). Defendant H. Yang reviewed, contributed to, and signed the

Regi stration Statement.

            11.    Defendant Honghui Liao ("Liao") is, and was at the time of the lpo, a member of

the Board and the Chief Financial Officer ("CFO") of Wanda Sports. Defendant Liao reviewed,

contnfouted to, and signed the Registration Statement.

            12.    Defendant Linzhang ("Zhang'), is, andwas atthetimeofthe Ipo, Wanda sports'

Chairman of the Board. Defendant Zhang reviewed, contributed to, and signed or authorized the

signing and issuance of the Registration Statement.

            13.    Defendant philippe Blatter (`Blatter") is, and was at the time of the Ipo, the vice

Chai.man of the Company's Board. Defendant Blatter reviewed, contributed to, and signed or

authorized the signing and issuance of the Registration Statement.
         Case 3:19-cv-01852-BR         Document 1       Filed 11/18/19     Page 4 of 27




       14.     Defendant Andrew Messick ("Messick") is, and was at the time of the Ipo, a

Director and member of the Company's Board. Defendant Messick reviewed, contributed to, and

signed or authorized the signing and issuance of the Registration Statement.

       15.     Defendant Dongwei Yang (``D. Yang") was at the time of the Ipo, a Director and

a member of the Company's Board. Defendant D. Yang reviewed, contributed to, and signed or

authorized the signing and issuance of the Registration Statement.

       16.      Defendant Edwin Fung ("Fung") is, and was atthe time of the lpo, a Director and

a member of the Company's Board. Defendant Fung reviewed, contributed to, and signed or

authorized the signing and issuance of the Registration Statement.

        17.     The Defendants named in rm 10-16 are referred to herein as the "Individual

Defendants." The Individual Defendants each signed the Registration Statement, solicited the

investing public to purchase securities issued pursuant thereto, hired and assisted the underwriters,


plarmed and contributed to the IPO and Registration Statement, and attended road shows and other

promotions to meet with and present favorable information to potential Wanda Sports investors,

all motivated by their own and the Company's financial interests.

        18.     Defendant Morgan Stanley & Co. LLC ("Morgan Stanley") is an investment

banking firm that acted as an underwriter of wanda Sports' IPO, helping to draft and disseminate

the IPO documents. Morgan Stanley conducts business in, offered for sale and/or caused the IPO

documents to be transmitted into, Oregon.

        19.     Defendant Deutsche Bank Securities Inc. ("Deutsche Bank") is an investment

banking firm that acted as an underwriter of wanda Sports' IPO, helping to draft and disseminate

the IPO documents. Deutsche Bank conducts business in, offered for sale and/or caused the IPO

documents to be transmitted into, Oregon.
         Case 3:19-cv-01852-BR        Document 1      Filed 11/18/19     Page 5 of 27




        20.    Defendant citigroup Global Markets Inc. ("Citigroup") is an investment banking

firm that acted as an underwriter of Wanda Sports' IPO, helping to draft and disseminate the IPO

documents. Citigroup conducts business in, offered for sale and/or caused the IPO documents to

be transmitted into, Oregon.

        21.    Defendant Haltong International securities company Limited ("Haitong") is an

investinent banking firm that acted as an underwriter of Wanda Sports' IPO, helping to draft and

disseminate the IPO documents. Haitong's address, as stated in the Registration Statement, is 22/F

Li Po Chum Chambers, 189 Des Voeux Road Central, Hong Kong.

        22.    Defendant china International capital corporation Hong Kong securities Limited

("CICC") is an investment banking firm that acted as an underwriter of Wanda Sports' IPO,

helping to draft and disseminate the IPO documents. CICC's address, as stated in the Registration

Statement, is 29th Floor, One Intemational Finance Centre 1 Harbour View Street Central, Hong

Kong.

        23.    Defendant CLSA Limited ("CLSA Limited") is an investment t)anking firm that

acted as an underwriter of Wanda Sports' IPO, helping to draft and disseminate the IPO

documents. CLSA Limited's address, as stated in the Registration Statement, is 18/F, One Pacific

Place, 88 Queensway, Hong Kong.

        24.    Defendant Tiger Brokers ovz) Limited ("Tiger Brokers") is an investment banking

firm that acted as an underwriter of Wanda Sports' IPO, helping to draft and disseminate the IPO

documents. Tiger Broker's address, as stated in the Registration Statement, is Level 4, 142

Broadway, Newmarket, Auckland, New Zealand 1023.

        25.     Defendants Morgan Stanley, Deutsche Bank, Citigroup, Haitong, CICC, CLSA,

and Tiger Brokers are referred to herein as the "Underwriter Defendants."
         Case 3:19-cv-01852-BR         Document 1       Filed 11/18/19      Page 6 of 27




       26.      Pursuant to the securities Act, the underwriter Defendants are liable for the false

and misleading statements in the Registration Statement as follows:

        (a)     The underwriter Defendants are investment banking houses that specialize in,

 among other things, underwriting public offerings of securities. They served as the underwriters

 of the IPO and shared millions of dollars in fees collectively. The Underwriter Defendants

 arranged a multi-city roadshow prior to the IPO during which they, and representatives from

 Wanda Sports, met with potential investors and presented highly favorable information about the

 Company, its operations and its financial prospects.

        (b)      The underwriter Defendants also demanded and obtained an agreement from

Wanda Sports and the Individual Defendants that Wanda Sports would indemnify and hold the

Underwriter Defendants harmless from any liability under the federal securities laws.

        (c)      Representatives of the underwnter Defendants also assisted wanda sports and

the Individual Defendants in planning the IPO, and puxportedly conducted an adequate and

reasonable investigation into the business and operations of wanda Sports, an undertaking known

as a "due diligence" investigation. The due diligence investigation was required of the Underwriter

Defendants in order to engage in the IPO. During the course of their ``due diligence," the

Underwriter Defendants had continual access to internal, confidential, current corporate

information concerning Wanda Sports' most up-to-date operational and financial results and

prospects.

         (d)     In addition to availing themselves of virtually unlimited access to internal

corporate documents, agents of the Underwriter Defendants met with Wanda Sports' lawyers,

management and top executives and engaged in "drafting sessions." During these sessions,

understandings were reached as to: (i) the strategy to best accomplish the IPO; (ii) the terms of the
         Case 3:19-cv-01852-BR          Document 1      Filed 11/18/19      Page 7 of 27




IPO, including the price at which Wanda Sports securities would be sold; (iii) the language to be

used in the Registration Statement; what disclosures about Wanda Sports would be made in the

Registration Statement; and (iv) what responses would be made to the SEC in comection with its

review of the Registration Statement. As a result of those constant contacts and communications

between the Underwriter Defendants' representatives and Wanda Sports' management and top

executives, the Underwriter Defendants knew of, or in the exercise of reasonable care should have

known of, Wanda Sports' existing problems as detailed herein.


         (e)     The underwriter Defendants caused the Registration statement to be filed with

the SEC and declared effective in connection with the offers and sales of securities registered

thereby, including those to Plaintiff and the other members of the Class.

       27.       Wanda Sports, the Individual Defendants, and the Underwriter Defendants are

referred to collectively as "Defendants."

                               SUBSTANTIVE ALLEGATIONS


                                    Background Information

       28.       Wanda sports purports to be a global sports events, media and marketing platforin

with significant intellectual property rights. The Company touts that its long-term relationships

and broad execution capabilities create value for stakeholders in all parts of the sports ecosystem,

from rights owners, to brands and advertisers and to fans and athletes. Wanda Spoils also purports

to own, or otherwise have contractual rights to, an extensive portfolio of global, regional and

national sports properties from which it seeks to generate revenue across the value chain, including

events operation, media production and media distribution, sponsorship and marketing, digital

solutious and ancillary services.

       29.       Wanda Sports operates through three segments: Mass Participation, Spectator
         Case 3:19-cv-01852-BR          Document 1      Filed 11/18/19      Page 8 of 27




Sports, and Digital, Production, Sports Solutions ("DPSS").

               Wanda Sports' False and/or Misleading Registration Statement

        30.        On or about June 7, 2019, Wanda Sports flled with the SEC a registration

statement on Form F-1 (Registration No. 333-232004), which in combination with subsequent

amendments on Forms F-1/A and filed pursuant to Rule 424(b)(4), would be used for the IPO.

        31.        On July 29, 2019, Wanda sports filed with the sEc the final prospectus for the

IPO of coirmon stock on Form 42484 (the "Prospectus"), which forms part of the Registration

Statement. In the IPO, Wanda Sports sold 23.8 million ADSs at $8.00 per ADS. The Company

received gross proceeds of approximately $ 190.4 million.

        32.        The Registration statement was negligently prepared and, as a result, contained

untrue statements of material facts or omitted to state other facts necessary to make the statements

made not misleading, and was not prepared in accordance with the rules and regulations governing

its preparation.

         33.       Under applicable SEC rules and regulations, the Registration Statement was

required to disclose known trends, events or uncertainties that were having, and were reasonably

likely to have, an impact on the Company's continuing operations. Throughout the Registration

Statement, Wanda Sports made clear its growing revenue and the continuing growth of the sports

industry generally.

         34.       In the section in the Registration Statement entitled "Selected Consolidated

Statement of Profit or Loss Data[,]" Wanda Sports reported revenue of €877,247,000,

€954,598,000, €1,129,186,000, in years ended December 31, 2016, 2017, and 2018, respectively;

showing increased revenue for the years ended December 31, 2017 and 2018.

         35.       In the same section, Wanda Sports reported revenue of ex34,104,000 and

€245,619 for the three months ended March 31, 2018 and 2019, respectively; showing increased

                                                 8
           Case 3:19-cv-01852-BR          Document 1      Filed 11/18/19    Page 9 of 27




revenue for the three months ended March 31, 2019 (Wanda Sports' first quarter 2019). Noted in

the "Gross Profit" section of the same data table is the following:

         Cyclicality driven by the timing cycle of sports events has a significant impact on
         the comparability of our results from one period to the next. In 2018, both total
         revenue and total cost of sales were impacted due to media production activities in
         comection with the 2018 FIFA World Cup RussiaTM accounted for in our DPSS
         segment. These activities are undertaken pursuant to our cost-plus contractual
         model under which both revenue and costs are fully accounted for in our
         consolidated statement of proflt or loss, including reimbursement revenues and
         reimbursement costs.

          36.       Further, in the Registration statement in the "Summary consolidated Financial

Data and Operating Data" section, Wanda Sports reported revenue of €234,104,000 and €245,619

for the three months ended March 31, 2018 and 2019, respectively; showing increased revenue for

the three months ended March 31, 2019. Noted in the "Gross Profit" section of the same data table

is the following:

         Cyclicality driven by the timing cycle of sports events has a significant impact on
         the comparability of our results from one period to the next. In 2018, both total
         revenue and total cost of sales were impacted due to media production activities in
         connection with the 2018 FIFA World Cup RussiaTM accounted for in our DPSS
         segment. These activities are undertaken pursuant to our cost-plus contractual
         model under which both revenue and costs are fully accounted for in our
         consolidated[.]
          37.       The Registration statement included the company's first quarter of2019 financial

results which, even without the FIFA World Cup, saw an increase in revenue, stating in pertinent

part:

        Three Months Ended March 31, 2019 and 2018

        Revenue

               Our revenue was €245.6 million for the three months ended March 31, 2019,
         a 4.9°/o increase compared with the same period in 2018 (€234.1 million). The
         increase principally reflected higher revenue from our Spectator Sports segment in
         the three months ended March 31, 2019 as a result of the FIS World Championships
         having taken place in the early months of 2019 (and not in 2018), whi.cfo more ffo¢/.
         offsct the impact of the EHF European Championships for men and the 2018

                                                   9
  Case 3:19-cv-01852-BR           Document 1         Filed 11/18/19     Page 10 of 27




 FIFA World Cup Russia" having each occurred in 2018 (and not in 2019). The
 ir.crease in revenue from our Spectator Sports segment was partially offset by
 lower revenue firom our DPSS segment in the three months ended Marcl. 31,
 2019 as we had no reimbursement revenues during this period compared witl.
 significant   I.eimbursement   revenues from      media   production   service_s__ ii_.
 connection will. Lega Serie A games and in the lead-up to the 2018 FIFA World
 Cup Russia" in the same period in 2018. Our revenue from p"I Mass_
 Participation segment improved slightly between the periods as a result of increased
 athlete participation in our marathon events in China, including Rock 'n' Roll
 Marathon Series events. See "-Segmental Results of operations."

 (Emphasis added.)

  38.      The Registration statement stated the following regarding yearly revenue growth:


Years eirded December 31, 2018, 2017 and 2016

Revenue

        Our revenue was €1.1 billion in 2018, an 18.3% increase compared with 2017
 (€954.6million),    which reflected     an   8.8%    increase   compared    with   2016
 (€877.2 million).

        20J8 co"p¢redw'z./fo 20/ 7.    The 1 8.3% increase in 2018 compared with 2017
 principally reflected a €156.4 million increase in reimbursement revenues,
 principally attributable to our media production activities in our [Digital,
 Production, Sports Solutions ("DPSS")] segment in connection with the 2018 FIFA
 World Cup RussiaTM. Excluding these reimbursement revenues, owr rcvc#we
 increased in 2018 compared with 2017 principally due to higl.er revenue from
 our Mass Participation segment due to the integration Of acquisitions and
 organic growth as well as revenue growth firom our DPSS segment.The increases
 in revenue from these segments were partially offset by the decrease in revenue in
 our Spectator Sports segment, from our surrmer sports portfolio and, to a lesser
 extent, our football and winter sports portfolios. See "-Segmental Results of
  Operations."

        20/7 co"pczrec7 wz./fe 20/6.    The 8.8% increase in 2017 compared with 2016
 reflected 28.1 % revenue growth from our Mass Participation segment due to the
 impact of acquisitions and organic growth and, to a lesser extent, revenue growth
 from our DPSS and Spectator Sports segments, each of which having been
 impacted by cyclicality effects between the periods. See "-Segmental Results of
  Operations."


  (Emphasis added.)



                                              10
         Case 3:19-cv-01852-BR          Document 1      Filed 11/18/19      Page 11 of 27




        39.        The Registration Statement discussed the potential effects of cyclicality and

seasonality on its revenue, and how some major events, such as the FIFA World Cup, increase

revenue well before the event itself. The Registration Statement states in relevant part:



     Cyclicality

             Cyclicality driven by the timing eycle of sports events has a significant impact
        on the comparability of our results from one year to the next, particularly in our
        Spectator Sports and DPSS segments. Some major sports events for which we hold
        rights or provide services only take place on a biennial basis. This includes the FIS
        Ski World Championships and the CEV European Championships in volleyball,
        which each occur only in odd years (most recently, 2017), and the EHF EURO
        Championships in handball, which occur in even years (most recently, 2018 and
        2016). Other major sports events occur on a quadrennial basis (such as the FIFA
        World CupTM and UEFA EUROTM football events). While some revenue from such
        events in accordance with our revenue recognition policy may be recorded in years
        leading up to the event, the revenue from such events tends to be most significant
        in the year of the event, resulting in significant fluctuations in our results of
        opera;hous betweenyears. For example, FIFA-related revenue increased over tl.e
       past three years in line with the FIFA evehi cycle, including the 2017 FIFA
       Coiifederations Cup Russia", leading up to, and including, the 2018 FIFA
        World Cup Russia".

              The comparability of our results of operations from our DPSS segment is
        particularly impacted by cyclicality due to our media production contracts for key
        events held every four years, such as the FIFA World CupTM and the FIFA
        Confederations CupTM. Our agreements as host broadcaster for such events are
        mainly on a cost-plus basis where we pass on revenue received and are reimbursed
        fully for our expensed production costs and paid a profit margin on top. See ''-
        Our Revenue-Generation Models-Our Spectator Sports and DPSS Segments" for
        a discussion of this contract model and the recognition of related revenue and costs
        (reimbursement revenues and reimbursement costs) in our consolidated statement
        of profit or loss. In 2018, our reimbursement revenues were €219.2 million,
        compared with €62.8 million and €43.0 million in 2017 and 2016, respectively,
        with this variance mainly due to media production activity in cormection with the
        FIFA event cycle, including the 2017 FIFA Confederations Cup RussiaTM and the
        2018 FIFA World Cup RussiaTM.

      Seasonality

             Most of the event-related revenue as well as event-related expenses are
        recognized in the month in which an event occurs. In particular for our Mass



                                                  11
        Case 3:19-cv-01852-BR          Document 1      Filed 11/18/19     Page 12 of 27




       Participation segment, revenue and direct expenses tend to be higher in the third
       and fourth quarters of our fiscal year given our event calendar.

            Revenue generation in our Spectator Sports segment tends to be lower in the
       third quarter as winter sports events have not yet commenced and there is less
       activity in European football compared with other quarters. Over the course c}£
       the four quarters, gross profit shows a largely similar pattern to revenue.

              Other than in years of a FIFA World CupTM, owr resw/ts a/operocI.oj.s !." owr
       DPSS segment tend to have less seasonal fluctuedons compared with our other
       segments as a result of limited seasonality ii. the eveiit-related DPSS busiiiess,
       such as the Lega Serie A host broadcast production, which spans a large portion of
       the year, as well as lack of seasonality in other portions of the business, such as
       digital media advisory.

            Generally, our overhead expenses, such as personnel as well as office and
       administration expenses, do not show the same volatility throughout the year
       compared with fluctuations in revenue and gross profit, as they are not primarily
       impacted by peaks in operational activities in the same way as direct project income
       and expenditure. Our depreciation and amortization expenses as well as our
       financial expenses are generally also stable throughout the year.


       (Emphasis added.)

        40.       The Registration statement also touted the steady, continued growth of the sports

industry, every year, regardless of the timing of the FIFA World Cup. Wanda Sports analyzed the

growth of the sports industry in several ways in its Registration Statement.

       Type of sports



       We are the market leader, among full-service sports marketing companies, in terms
       of sports covered in 2018. The following table sets out, broken down by sports
       category, the estimated historical and projected size of the global sports media and
       events market.




                                                 12
         Case 3:19-cv-01852-BR                 Document 1               Filed 11/18/19             Page 13 of 27




           acl 4-2022E Global Sports and Media Market by Spore {€ in bi\liens)
             2al a - i 8 cidGPl : 8,¢%                  2018 - 22E CAGft: 5.9%
                                                                                                              aci4-18 soi8-22E
                                                                                          €224.3

                                            ffl785   €t82.6        €tga.4    €'g9'4     ee.a                   bc.~t,b          $3h;,<
                      €i57.a     €i58j}                              #.5        aeS:       -1 i ,*            5,i%             4LTno
 €1398     €143.a                            30.S
                       27.9          28`?       i8

                                                                                                                 r   ,I.i:~)      i,i   i`',1




                                                                                                                 6,8%           ?.6%

  2014      2015        2016       2017      2018     2Oi9E          2OaeE      202iE     2022E
I Mags pedicieaton ® Fcolbell i summer (Olymi}ic} Spots -Winter {OIympie) Sports               Other srmrt8




          Within the global sports media and events market, football represents the
     largest sport in terms of revenue in 2018 and its growth is likely to be fulther driven
     by the continuously successful operation of premium leagues and also emerging
     markets in the Asia-Pacific, or APAC, region. New event brands are expected to
     create potential for summer (Olympic) sports, while winter (Olympic) sports is
     forecast to be driven by its growing popularity and the influence of the upcoming
     Beijing 2022 Winter Olympic Games. Mass participation sports are projected to
      grow in light of trends reflecting increased focus on promoting healthier and better
      active lifestyles.

      Commercial lines




      The following table sets out, broken down by commercial line, the estimated
      historical and projected size of the global sports media and events market.




                                                              13
         Case 3:19-cv-01852-BR             Document 1       Filed 11/18/19     Page 14 of 27




2014 -2022E GIobal Sports Media and Events Market b Commereial dines (€ in billions)

            2014 -18 CAGfl: 6.4%                  sO18 - 22E CAGft: 5.9%

                                                                                       20t4`18 201 B-22E


                                                                                         a^ #%     g` go/a


                                                                                         4 8S,`a         3<84'3




                                                                                          '    `   .1\    `_




                                                                                         7 ENo     7 JSffo


sold      2Oi5     2Oi6       2017       2Di8   aoi9E     2OanE    ac2iE    sO22E
  • hfodia RIgts   I Mackffling / Sponsorship   I Gate Ftevenue   I Merchandi§ing



             The largest contribution within the global sports media and events market is
        expected to continue to come from marketing and sponsorship as brands continue
        to use sports as a medium to engage with their end customers. 4s' a re5w/f, ffa[.sr
        commercial line is projected to be a major driver of the global sports media and
        events market as a whole with a CAGR Of 6.6% from 2018 to 2022. T:ho growth is
        driven, in particular, by the APAC region, where the sponsorship demand is
        currently not as developed as in North America and Europe.

             Media rights is another commercial line that is expected to grow rapidly and
        is therefore projected to be another major driver of the global sports media and
        events market due to new emerging digital channels and pay-TV. As new channels
        emerge, audiences are fragmenting across media, including online and mobile, and
        the new channels have created competition in the market for media rights. RetJc"wc
       generated from media rights within the global sports media and events market is
       expected to grow at a CAGR of 7.5% from 2018 to 2022, outpacing the other
       commercial lines over this period.

             Gate revenue and revenue generated from merchandising within the global
        sports media and events market are forecast to grow at a relatively stable rate. As
        income increases in line with economic development, an increasing number of
        audience groups will be willing to enjoy live matches and purchase related goods,
        driving the market.




        Growth in digital, production and sports solutions a)PSS) market




                                                    14
            Case 3:19-cv-01852-BR                Document 1          Filed 11/18/19              Page 15 of 27




            The DPSS market refers to the market related to digital information and
       technology, including both content production and new services, such as digital
       services and augmented reality, or AR, and virtual reality, or VR, services.




       We are the number two global independent DPSS service provider in terms of
       revenue in 2018. The following table sets out, broken down by service, the
       estimated historical and projected size of the DPSS market, based on revenue.

                              2014 -2022E DPSS Market Segmentation try Semce         (a in btllfon§)

               2014 , 1 8 cAGFa: 9.8%                     2018 -22E CAGFl , 9.8%
                                                                                                       2014-18 2018.22E


                                                                                                        t3` t3r5       27 tsn,z

                                                                                                        A`¢z   3,~(:    1l   :(_x




                                                                                                         8,9%          8.7eya




    aei4          2Oi5        2Oi6       act7   2OiB      2Oi9E     202OE    ac2IE       ac22E
                         • Oont¢nt produclico   . Digital sond¢es     -AF`^/Fl




           Content production is the largest segment comprising 73.9% and approximately
           70.5% of the market's revenue in 2018 and 2022, respectively. Factors contributing
           to future growth include artificial intelligence and applications leveraging data,
           continued technology disruption and increased digital presence among sports
           opera.tors. The DPSS market as a whole is expected to grow at a CAGR Of 9.8%o
       from 2018 to 2022.

           (Emphasis added.)

            41.          The Registration statement noted that the industry and the company's business

was cyclical, but continually growing as the "Prospectus Summary" stated in pertinent part:

           The global sports media and events market is projected to grow from €179 billion
           I.# 20J8 fo C224 bi.//I.o" I.# 2022, representing a CAGR of approximately 5.9%. The
           industry exhibits a pattern of higher growth rates in even years than odd years,
           primarily due to a number of major international sports events, such as the FIFA
           World Cup" and the UEFA EUROTM football events as well as the Olympic
           Ganes being each held in even years.



                                                               15
         Case 3:19-cv-01852-BR            Document 1        Filed 11/18/19       Page 16 of 27




        (Emphasis Added).

         42.        On top of the broad and sustained growth of the sports industry, the Registration

Statement also touted the Company's diversification and predictable revenue, stating in part:

      Proven and highly visible fiinancial model witl. a I.istory of delivering profotable
      growth

               We consider our revenue to be predictable and highly visible, which is
        underpinned by long-standing relationships and long-term rights-in contracts
        wi.f/I pre#II.er ri.g/.fs-J.„ pfli.f7!ers. We also benefit from significant visibility of our
        revenue from our mass participation sports events. We are typically able to see a
        substantial portion of our expected revenue in connection with an event well in
        advance of its hosting date from the athletes' entry fees, as athletes will pay such
        fees up to a year before the event to secure a place. Host city fees and sponsorship
        revenue also generally are collected up front. In many cases across our businesses,
        we are able to provide visibility on our revenue through multiple-year media and
        sponsorship contracts.

             We historically have beei. a highly cash generative business with low capital
        expenditure requiremei.ts. We are diversif iied across geographies and sports, and,
        in particular in our spectator sports and DPSS businesses, have built a contract
        portfolio based on long-standing relationships. In our portf:olio, we seek to
        maintain a well-diversifoed and balanced mix of rights-in arrangements and a
        comprehensive service offering, which we consider essential to reduce
        dapendency on any single counterparty or revenue stream. We recctrve diverse
        revenue streams from both our owned and licensed events, our rights-in and rights-
        out arrangements and our service contracts with partners. No single rights-in or
        services contract in our current portfolio accounted for more than 10% of our
        revenue (excluding reimbursement revenues) in 2018, 2017 and 2016. See
        "Management's Discussion and Analysis of Financial Condition and Results of
        Operations-Our Revenue-Generation Models" for more information as to our
        revenue generation.


        (Emphasis added.)

         43.        The Registration statement also touted wanda sports' management team, stating

in relevant part:



        Visionary and experienced management team able to leverage the capabilities Of
        our organization and principal shareholder




                                                    16
         Case 3:19-cv-01852-BR          Document 1     Filed 11/18/19     Page 17 of 27




            We benefit from a senior management team with a reputation for visionary
       leadership and a track record of building long-standing personal relationships with
       key stakeholders throughout the sports ecosystem and of successful growth through
       acquisitions and strategic partnerships. They work closely with our team of
       seasoned intemational sports and media specialists who have deep execution and
        operati onal experience.

             We have cultivated a globally experienced and skilled work force, focused on
        collaboration, individual accountability, flexibility and willingness to deliver high
       quality service to our clients. Our senior management team is able to leverage the
       capabilities of this broader work force to facilitate our ongoing and long-term
       relationships that are key to our sports events, media and marketing platform. Our
       combined team offers substantive industry experience throughout the global sports
       ecosystem, as well as in-depth knowledge of the Chinese sports market.

        44.      The statements contained in fl|| 30-43 were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company's business, operations and prospects: (1) the lack of major sporting events for its DPSS

and Spectator Sports segments for its second quarter of 2019, ending before the IPO, would

negatively impact revenue for the second quarter of 2019; (2) Wanda Sports had suffered a year-

over-year decrease in revenue in its second quarter ended June 30, 2019 and would for its fiscal


year 2019, primarily related to lower reimbursement revenues accounted for in its DPSS segment

and lack of Spectator Sport segment offsets; and (3) as a result, Defendants' statements about the

Company's business, operations, and prospects were materially false and misleading and/or lacked

a reasonable basis at all relevant times.

        45.      On September 6, 2019, Wanda Sports issued a press release announcing that

Defendant D. Yang resigned from his role on the Company's Board and that Yimin Gao had been

appointed President and CEO of Wanda Sports China.

        46.      On september 9, 2019, Wanda sports reported its earnings results for the second

quarter ended June 30, 2019 (the "September 9 Press Release"). The financial highlights of the

press release began with:


                                                17
        Case 3:19-cv-01852-BR          Document 1      Filed 11/18/19      Page 18 of 27




       rof¢/rctJc"#ereached€283.8million(US$322.8million),¢decreasco/30%}Jcai.-
       otJer-}Jc¢r. Excluding the impact of reimbursement revenue[ , total revenue would
       have been €256.1 million (US$291.3 million), representing an increase of4% year-
       over-year.


       (Emphasis added.)

        47.     The september 9 Press Release further examined wanda sports' massive year-

over-year decrease in revenue in the second quarter ended June 30, 2019, stating in part:



        Total reveioue was €283.8 million (US$322.8 million), a decrease of 30% from
        the second quarter of 2018, primarily attributable to decreased revenue from the
        Digital, Production , Sports S o lutions (DPSS) segme nt. T3,ne+nding ref:rrtoulsonenl
        revenue, total revenue was €256.1 million (US$291.3 million), up 40/o year-over-

        year, mainly due to increased revenue from our Mass Participation seginent.

        Revenue in our Mass participation segment was €90.9 million (US$ 103 .4 million),
        up 21% year-over-year. The growth was primarily driven by increases in the
        nulnber of gross-paid athletes and average revenue per gross-paid athlete. The
        number of gross-paid athletes increased from 449,000 in the second quarter of
        2018 to 466,000 in the second quarter of 2019 attributable to the contribution from
        recently acquired events. Average revenue per gross-paid athlete increased to €118
        from €96 in the second quarter of 2018.


        Revenue in our Spectator Sports segment was €138.1 million (US$157.1
        million), down 6°Mo year-over-year. The decrease was primarily due to the decline
        in revenue from our football porifolios, refoecting the eveut cyclicality of the
        20J6 I+fIA Wror/d Cztp J{wssi.¢TM. The decrease was also partially offset by
        stronger contributions from summer and winter sports this year.

        Revenue in our DPSS segment was €54.8 million (US$62.3 million), down 70°7{o
        year-over-year. The 2018 FIFA World Cup Russia" took place during the
        second and third quarters Of 2018 and the FIFA Host Broadcast production
        project generated signifocant revenue for the DPSS segment. Exlchad;mg
        reimbursement revenue, DPSS revenue would have been €27.1 million (US$30.8
        million), up 15% year-over year, primarily driven by the change of portfolio mix.



        (Emphasis added).

                                                18
        Case 3:19-cv-01852-BR          Document 1      Filed 11/18/19     Page 19 of 27




         48.      The September 9 Press Release included third quarter 2019 and full year 2019


guidance continuing with the disappointing and unexpected news stating in part, "For 2019, we

cmenrty expect ..... Total revenue to be in the range Of €1,008 millioi. to €1,070 million, or

dowi.11% to 5%from 2018." (Err\phasis added.)

         49.      On october 28, 2019, Wanda sports armounced that it has expanded its Board and

appointed a new independent director, Kenneth Jarrett, to serve on Wanda Sports' Audit,

Compensation and Nomination and Corporate Governance Committees.

         50.      The price ofwanda sports' securities has plummeted since the Ipo. The highest

Wanda Sports ADSs closed since its IPO is $5.36. Wanda Securities have traded significantly

lower than the IPO price of $8.00 per ADS.


        51.       As a result ofDefendants' wrongful acts and omissions, and the precipitous decline

in the market value of Wanda Sports' ADSs, Plaintiff and other Class members have suffered

significant losses and damages.

                         PLAINTIFF'S CLASS ACTION ALLEGATIONS

        52.       Plaintiffbrings this action as a class action on behalfofall those who purchased

Wanda Sports securities pursuant and/or traceable to the Registration Statement (the "Class").

Excluded from the Class are Defendants and their families, the officers and directors and affiliates

of Defendants, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors or assigns and any entity in which Defendants have or had a

control ling interest.

        53.       The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through appropriate discovery, Plaintiff believes that there are at least


                                                 19
         Case 3:19-cv-01852-BR          Document 1       Filed 11/18/19     Page 20 of 27




thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by Wanda Sports or its transfer agent and may be notified

of the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        54.     Plaintiffs claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by Defendants' wrongful conduct in violation of

federal law that is complained of herein.

        55.      Plaintiffwill fairly and adequately protect the interests of the members of the class

and has retained counsel competent and experienced in class and securities litigation.

        56.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

        a)       whether Defendants violated the secunties Act;

        b)       whether the Registration statement contained false or misleading statements of

        material fact and omitted material information required to be stated therein; and

        c)       to what extent the members of the class have sustained damages and the proper

        measure of damages.

        57.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

danages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

        58.




                                                  20
           Case 3:19-cv-01852-BR           Document 1       Filed 11/18/19   Page 21 of 27




                                                COUNT I
                Violations of Section 11 of the Securities Act Against All Defendants


          59.      Plaintiff incorporates all the foregoing by reference.

          60.      This count is brought pursuant to §11 of the securities Act,15 U.S.C. §77k, on

behalf of the Class, against all Defendants.

          61.      The Registration statement contained untrue statements of material facts, omitted

to state other facts necessary to make the statements made not misleading, and omitted to state

material facts required to be stated therein.

          62.      Defendants are strictly liable to plaintiff and the class for the misstatements and

omissions.

          63.      None of the Defendants named herein made areasonable investigation orpossessed

reasonable grounds for the belief that the statements contained in the Registration Statement were

true and without omissions of any material facts and were not misleading.

          64.      By reason of the conduct herein alleged, each Defendant violated or controlled a

person who violated § 11 of the Securities Act.

          65.      Plaintiff acquired wanda sports securities pursuant to the Registration statement.

          66.      At the time of their purchases of Wanda Sports securities, Plaintiff and other

members of the Class were without knowledge of the facts concerning the wrongful conduct

alleged herein and could not have reasonably discovered those facts prior to the disclosures herein.

          67.      This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Offering that should have been made and/or corrected through the exercise

ofreasonable diligence, and within three years of the effective date of the Offering. It is therefore

timely.




                                                     21
          Case 3:19-cv-01852-BR        Document 1       Filed 11/18/19      Page 22 of 27




          73.   This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Offering that should have been made and/or corrected through the exercise

of reasonable diligence, and within three years of the effective date of the Offering. It is therefore

timely.


                                            COUNT Ill
      Violations of Section 15 of the Securities Act Against the Individual Defendants

          74.   Plaintiff incorporates all the foregoing by reference.

          75.   This cause of action is brought pursuant to §15 of the securities Act,15 U.S.C.


§77o against all Defendants except the Underwriter Defendants.

          76.    The Individual Defendants were controlling persons of wanda sports by virtue of

their positions as directors or senior officers of wanda Sports. The Individual Defendants each had

a series of direct and indirect business and personal relationships with other directors and officers

and major shareholders of wanda Sports. The Company controlled the Individual Defendants and

all of wanda Sports' employees.

          77.   Wanda Sports and the Individual Defendants were culpable participants in the

violations of § § 11 and 12(a)(2) of the Securities Act as alleged above, based on their having signed

or authorized the signing of the Registration Statement and having otherwise participated in the

process which allowed the IPO to be successfully completed.

          78.   This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Offering that should have been made and/or corrected through the exercise

of reasonable diligence, and within three years of the effective date of the Offering. It is therefore

timely.




                                                 23
        Case 3:19-cv-01852-BR          Document 1       Filed 11/18/19      Page 23 of 27




                                            COUNT 11
         Vlolatlon. of Section 12(i)(2) of the Securltie. Act Against All Defendllitr

       68.     Plaintiff incorporates all the foregoing by reference.

       69.     By means of the defective Prospectus, Defendants promoted, solicited, and sold

Wanda Sports securities to Plaintiff and other members of the Class.

       70.     The Prospectus for the IPO contained untrue statements of material fact, and

concealed and failed to disclose material facts, as detailed above. Defendants owed Plaintiff and

the other members of the Class who purchased Wanda Sports securities pursuant to the Prospectus

the duty to make a reasonable and diligent investigation of the statements contained in the

Prospectus to ensure that such statements were true and that there was no omission to state a

material fact required to be stated in order to make the statements contained therein not misleading.

Defendants, in the exercise of reasonable care, should have known of the misstatements and

omissions contained in the Prospectus as set forth above.

       71.      Plaintiff did not know, nor in the exercise of reasonable diligence could plaintiff

have known, of the untruths and omissions contalned in the Prospectus at the time Plaintiff

acquired Wanda Sports securities.

        72.     By reason of the conduct alleged herein, Defendants violated §12(a)(2) of the

Securities Act, 15 U.S.C. §771(a)(2). As a direct and proximate result of such violations, Plaintiff

and the other members of the Class who purchased Wanda Sports securities pursuant to the

Prospectus sustained substantial damages in connection with their purchases of the shares.

Accordingly, Plaintiff and the other members of the Class who hold the securities issued pursuant

to the Prospectus have the right to rescind and recover the consideration paid for their shares, and

hereby tender their securities to Defendants sued herein. Class members who have sold their

securities seek damages to the extent permitted by law.

                                                 22
        Case 3:19-cv-01852-BR         Document 1       Filed 11/18/19    Page 24 of 27




                                  PRAYER FOR RELIEF


       WHEREFORE, Plaintiff, on behalf of herself and the Class, prays for judgment and relief

as follows:

       A.       declaring this action to be a proper class action, designating Plaintiff as Lead

Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating plaintiff' s counsel as Lead Counsel;

       8.       awarding damages in favor of Plaintiff and the other Class members against all

defendants, jointly and severally, together with interest thereon;

        C.      awarding Plaintiff and the Class reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

        D.      awarding plaintiff and other members of the class such other and further relief as

the Cout may deem just and proper.

        /////

        /////

        /////

        /////

        /////

        /////

        /////

        /////

        /////




                                                24
       Case 3:19-cv-01852-BR          Document 1       Filed 11/18/19     Page 25 of 27




                             DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury.


Dated: November 18, 2019                    Resp ectful ly submitted,

                                            RANSOM, GILBE                 MARTIN &
                                            RATLIFF, LLP
                                            By,
                                             Jeffrey S. Ratli
                                             8401 NE Hals             Suite 208
                                             Portland, OR
                                             T: 503-226-3664

                                             THE ROSEN LAW FIRM, P.A.
                                             Laurence M. Rosen, Esq.
                                             Phillip Kin, Esq.
                                             275 Madison Avenue, 40th Floor
                                             New York, NY 1001 6
                                             Telephone: (212) 686-1060
                                             Fax: (212) 202-3827
                                             Email: pkim@rosenlegal.com
                                                    lrosen©osenlegal.com



                                             Counsel f;or Plaintiff




                                                  25
                   Case 3:19-cv-01852-BR       Document 1       Filed 11/18/19    Page 26 of 27


Certification and Authorization of Named Plaintiff Pursuant
t:o Federal Securities Laws
The individual or institution listed below (the "Plaintiff") authorizes and, upon execution
of the accompanying retainer agreement by The Rosen Law Firm P.A., retains The Rosen
Law Firm P,A. to file an action under the federal securities laws to recover damages and
to seek other relief against Wanda Sports Group Company Limited. The Rosen Law Firm
P.A. wHl prosecute the action on a contingent fee basis and will advance all costs and
expenses. The Wanda Sports Group Company Limited. Retention Agreement provided
to the Plaintiff is incorporated by reference, upon execution by The Rosen Law Firm P.A.

 Flrst name:            Cherry
 Mlddle !n[tlal:        Xiaoye
 Last name:           Fu
 Address:
 Clty:
 State:
 Zip:
 Country:
 Facsimlle
 Phone:
 Emall:


Plaintiff certifies that:


1.    Plaintiff has reviewed the complaint and authorized its filing.
2.   Plaintiff did not acquire the security that is the subject of this action at the direction
     of plaintiff's counsel or in order to participate in this private action or any other
     litigation under the federal securities laws.
3.    Plaintiff is willing to serve as a representative party on behalf of a class, including
     providing testimony at deposition and trial, if necessary.
4.   Plaintiff represents and warrants that he/she/it is fully authorized to enter into and
     execute this certification.
5. Plaintiff will not accept any payment for serving as a representative party on behalf
   of the class beyond the Plaintiff's pro rata share of any recovery, except such
   reasonable costs and expenses (including lost wages) directly relating to the
     representation of the class as ordered or approved by the court.
6.    Plaintiff has made no transaction(s) during the Class Period in the debt or equity
     securities that are the subject of this action except those set forth below:


Acquisitions:


     Type of Security            Buy Date             # of Shares        Price per Share
     Common Stock                07126|2019           750                6.08




7. I have not served as a representative party on behalf of a class under the federal
   securities laws during the last three years, except if detailed below. [ ]

I declare under penalty of perjury, under the laws of the
United States, that the information entered is accurate:                   YES
               Case 3:19-cv-01852-BR       Document 1       Filed 11/18/19   Page 27 of 27




Certification for Cherry Fu (cont.)


By clicking on the button below, I intend to sign and execute
this agreement and retain the Rosen Law Firm, P.A. to
proceed on Plaintiff's behalf, on a contingent fee basis.            YES

Signed pursuant to California Civil Code Section 1633.1, et seq. -and the Uniform
Electronic Transactions Act as adopted by the various states and territories of the
United States.

Date of signing: 11/16/2019
